          Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 SOLAS OLED LTD.,                               §
          Plaintiff,                            §
                                                §
 v.                                             §     CIVIL ACTION 6:19-cv-00537-ADA
                                                §
 APPLE INC.,                                    §
                 Defendant.                     §
                                                §



                     ORDER DENYING DEFENDANT APPLE’S
               MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
         Came on for consideration this date the Motion of Defendant Apple Inc. (“Apple”) to

transfer under 28 U.S.C. § 1404(a), filed on January 21, 2020. ECF No. 23. Plaintiff Solas OLED

Ltd. (“Solas”) responded on January 30, 2020 (ECF No. 29) and Apple replied on February 7,

2020. (ECF No. 31). After careful consideration of the above briefings, the Court DENIES

Apple’s motion to transfer the case to the Northern District of California for the reasons described

below.

         I.     Factual Background and Procedural History

         Solas filed this lawsuit on September 12, 2019 alleging infringement of U.S. Patent Nos.

6,072,450, 7,446,338, and 7,573,068. ECF No. 1. According to Solas, the ’450 Patent, titled

“Display Apparatus,” “relates to a display apparatus, and more particularly to an

electroluminescent display apparatus with a matrix display including [electroluminescent]

elements.” ECF No. 1, Ex. 1, 1:5–9. The ’338 Patent, titled “Display Panel,” “relates to a display

panel using a light-emitting element.” ECF No. 1, Ex. 2, 1:14–15. The ’068 Patent, titled

“Transistor array substrate and display panel,” “relates to a transistor array substrate having a


                                                 1
         Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 2 of 18




plurality of transistors and, more particularly, to a display panel using light-emitting elements

which cause self-emission when a current is supplied by the transistor array substrate.” ECF No.

1, Ex. 3, 1:16–20. Solas alleges that certain products with organic light-emitting diode (OLED)

displays such as particular iPhone, Apple Watch, and MacBook Pro models infringe on the ’450,

’338, and ’068 Patents. ECF No. 1, ¶ 6. Apple filed a motion to transfer venue under 28 U.S.C. §

1404(a) requesting that the case be transferred to the Northern District of California (“NDCA”).

ECF No. 23 at 1.

       II.     Standard of Review

       Title 28 U.S.C. § 1404(a) provides that, for the convenience of parties and witnesses, a

district court may transfer any civil action to any other district or division where it might have been

brought or to any district or division to which all parties have consented. 28 U.S.C. § 1404(a).

“Section 1404(a) is intended to place discretion in the district court to adjudicate motions for

transfer according to an ‘individualized, case-by-case consideration of convenience and fairness.’”

Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376

U.S. 612, 622 (1964)). “The preliminary question under § 1404(a) is whether a civil action ‘might

have been brought’ in the destination venue.” In re Volkswagen of Am., Inc., 545 F.3d 304, 312

(5th Cir. 2008) (Volkswagen II) (quoting 28 U.S.C. § 1404(a)). Once this requirement has been

met, the party moving for transfer carries the burden of showing good cause. Volkswagen II, 545

F.3d at 314. (“When viewed in the context of § 1404(a), to show good cause means that a moving

party, in order to support its claim for a transfer, must . . . clearly demonstrate that a transfer is

‘[f]or the convenience of parties and witnesses, in the interest of justice.’”) (quoting 28 U.S.C. §

1404(a)).




                                                  2
         Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 3 of 18




       In the Fifth Circuit, the “[t]he determination of ‘convenience’ turns on a number of public

and private interest factors, none of which can be said to be of dispositive weight.” Action Indus.,

Inc. v. U.S. Fid. & Guar. Co., 358 F.3d 337, 340 (5th Cir. 2004). The private factors include: “(1)

the relative ease of access to sources of proof; (2) the availability of compulsory process to secure

the attendance of witnesses; (3) the cost of attendance for willing witnesses; and (4) all other

practical problems that make trial of a case easy, expeditious and inexpensive.” In re Volkswagen

AG, 371 F.3d 201, 203 (5th Cir. 2004) (Volkswagen I) (citing to Piper Aircraft Co. v. Reyno, 454

U.S. 235, 241 n.6 (1982)). The public factors include: “(1) the administrative difficulties flowing

from court congestion; (2) the local interest in having localized interests decided at home; (3) the

familiarity of the forum with the law that will govern the case; and (4) the avoidance of

unnecessary problems of conflict of laws of the application of foreign law.” Id.

       A plaintiff’s choice of venue is not an independent factor in the venue transfer analysis,

and courts must not give inordinate weight to a plaintiff’s choice of venue. Volkswagen II, 545

F.3d at 314 n.10 (“[W]hile a plaintiff has the privilege of filing his claims in any judicial division

appropriate under the general venue statute, § 1404(a) tempers the effects of the exercise of this

privilege.”). However, “when the transferee venue is not clearly more convenient than the venue

chosen by the plaintiff, the plaintiff’s choice should be respected.” Id. at 315.

       A court may “consider undisputed facts outside the pleadings, but it must draw all

reasonable inferences and resolve all factual conflicts in favor of the non-moving party.”

Weatherford Tech. Holdings, LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL 4620636,

at *2 (E.D. Tex. May 22, 2018). The briefings submitted by Apple and Solas primarily focused on

the relative ease of access to sources of proof and convenience of witnesses, and the Court has




                                                  3
         Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 4 of 18




taken their additional arguments into consideration in determining whether to grant the Motion to

Transfer.

       III.    Discussion regarding transfer to the Northern District of California

       Both parties agree that NDCA would be a proper venue, and the suit could have been filed

in NDCA.

               a. Relative ease of access to sources of proof

       In considering the relative ease of access to sources of proof, a court looks to where

documentary evidence, such as documents and physical evidence, is stored. Volkswagen II, 545

F.3d at 316. Apple argues that this factor weighs in favor of transfer because the “bulk of relevant

evidence and witnesses” is in the NDCA. ECF No. 23 at 6. More specifically, Apple asserts that

“the vast majority of the design, development, and implementation of the OLED displays” occurs

in the NDCA and that “all of the likely witnesses on this topic are located in the NDCA.” Id. at 6–

7 (citing Declaration of Shihchang Chang In Supp. of Mot. to Transfer (“Chang Decl.”), ¶¶ 6–7).

Apple further asserts that the likely witnesses and documents “concerning the marketing, sales,

and financial information” as well as the licensing for the OLED displays are in the NDCA. Id. at

7 (citing Declaration of Mark Rollins In Supp. of Mot. to Transfer (“Rollins Decl.”), ¶¶ 12, 15–

21). Apple points to six specific employees that it contends would likely be witnesses in the case,

all of whom reside in the NDCA. Id. at 3–4 (citing Rollins Decl., ¶¶ 12, 15–21; Chang Decl., ¶¶

6–9). Finally, Apple asserts that no unique sources of proof exist in the Western District of Texas

(“WDTX”) as Solas has no physical presence in the WDTX, no third-party witnesses reside in the

WDTX, and the likely witnesses and relevant documents are in the NDCA. Id. at 7.

       In its response, Solas argues that the litigation focuses on the OLED displays that are

“mainly designed and made by Samsung Display Co., LG Display (Korea), and other Asian-based



                                                 4
         Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 5 of 18




companies,” so the third-party suppliers possess the relevant sources of proof. ECF No. 29 at 3

(citing ECF No. 23 at 4). Solas points to Samsung’s production of over 800,000 pages of

documents for similar patent-infringement litigation as an example of the ease of access to sources

of proof. ECF No. 29 at 4. (citing Solas OLED Ltd. v. Samsung Display Co., et al., No. 2:19-cv-

00152 (E.D. Tex.), ECF No. 15 (amended complaint)). Likewise, Solas refers to its case with LG

Display in a similar patent infringement action where LG has already produced technical

documents concerning its OLED products. ECF No. 29 at 5. (citing Solas OLED Ltd. v. LG Display

Co., Ltd., et al., No. 6:19-cv-00236). Solas argues that no burden exists for electronically

transferring the electronic documents to the WDTX. ECF No. 29 at 4–5.

        In addition, Samsung has informed Solas of its intention to file a motion to intervene to

become a party in this case since the case “alleges infringement based on components supplied by

Samsung.” Id. (quoting Declaration of Reza Mirzaie In Support of Solas OLED Ltd.’s Opposition

to Motion to Transfer Venue (“Mirzaie Decl.”), Ex. H). Samsung also has identified potentially

ten relevant witnesses with OLED and/or closely related knowledge. Id. at 5. Seven of the

witnesses live in Asia and would have no meaningful difference in convenience between the

WDTX and the NDCA. Id. Two of the witnesses live within 100 miles of the WDTX. Id. Thus,

Solas argues that Samsung’s production of sources of evidence in Texas are more relevant and

point against transfer. Id. at 4.

        Solas also argues that Apple’s sources of proof do not alter the factor analysis. Solas

contends that the knowledge possessed by the employees chosen by Apple would likely not exceed

the knowledge from the witnesses provided by Samsung. Id. at 6. In addition, Solas asserts that

the method of Apple’s selection of witnesses is unclear and may only serve as a method to “game

the system” to support a motion to transfer. Id. (quoting Fintiv, Inc. v. Apple Inc., 6:18-CV-00372-



                                                 5
         Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 6 of 18




ADA, 2019 WL 4743678, at *4 (W.D. Tex. Sept. 13, 2019). Solas argues that there are 7,000

employees working at the Apple campus in Austin. This is in response to this non-specific method

of selection and particularly notes that several display engineers appear to work in Austin. Id. at

6–7.

        Apple responds by reiterating that the “vast majority of the design and implementation of

the OLED displays” and that the six likely Apple witnesses are in the NDCA. ECF No. 31 at 2.

Apple asserts that the likely witnesses are “particularly knowledgeable on the topics for which

they were identified.” Id. Apple also asserts that the employees cited by Solas are display engineers

that do not have any involvement with the OLED displays, so they are irrelevant to the factor

analysis. Id. at 2–3, n. 2.

        Apple agrees that the relevant engineers of the third-party suppliers of the OLED displays

are all located in Asia. Id. at 3. Apple notes though that two of its four suppliers—Tianma

Microelectronics Co. (China) and Japan Display Inc. (Japan)—are not parties to any suit against

Solas, so it would not be reasonable to expect production of documents or witnesses from those

suppliers. Id. In addition, while LG Display is a defendant in an action against Solas before this

Court, the OLED engineers located in Asia cannot be compelled to produce documents or provide

witnesses regardless of venue. Id. Apple further argues that Samsung’s OLED engineers are in

Asia, and the employees identified by Samsung are not knowledgeable on OLED displays. Id. at

3–4 (citing Mirzaie Decl., Ex. I at 6–7). Apple also argues that Samsung’s production of documents

for its case against Solas likely occurred with Solas’s lead counsel located in California whereas

no evidence exists that Samsung has any sources of proof in Texas. Id. at 4. Finally, Apple points

to Samsung’s potential intervention in the case as a favorable factor. Id. Apple asserts that the

NDCA is more convenient than the WDTX since the Samsung engineers located in Korea could



                                                 6
           Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 7 of 18




fly directly to the NDCA on several available non-stop flights each day which are not available to

Waco or Austin. Id. (citing Declaration of John M. Guaranga, Exs. 7–9).

         In coming to its conclusion, the Court considered the location of the relevant documents

and witnesses. See Volkswagen II, 545 F.3d at 316. As Apple is the accused infringer, Apple likely

possesses the bulk of the relevant documents for this case. See, e.g., In re Genentech, Inc., 566

F.3d 1338, 1345 (Fed. Cir. 2009) (“In patent infringement cases, the bulk of the relevant evidence

usually comes from the accused infringer. Consequently, the place where the defendant's

documents are kept weighs in favor of transfer to that location.”). Therefore, in accordance with

Fifth Circuit precedent, the Court finds that the location of the documents relevant in this case

weighs towards transfer.1

         When determining the weight and impact of the location of witnesses, this Court looks at

the totality of the circumstances, including but not limited to, “the witness’s title and relevant

experience, the likelihood that a witness may have relevant information, the number of witnesses,

the location of those witnesses, whether the testimony of those witnesses goes to an element of a

claim, the amount of public information available to the parties, etc.” Fintiv, 2019 WL 4743678,

at *8. The Court reasons that while international travel is burdensome regardless of destination,

the addition of five to ten hours of travel time (with some itineraries extending the trip by twenty




1
 As noted previously in Fintiv, the Court believes that this factor conflicts with the realities of modern patent litigation.
Fintiv, 2019 WL 4743678, at *4. Most documents produced in modern patent litigation exist as electronic documents
on a party’s server. In this Court’s view, there is no difference in the relative ease of access to sources of proof from
the transferor district as compared to the transferee district when the vast bulk of documents are electronic. District
courts—particularly those with patent-heavy dockets which have very significant document productions—have
recently begun to acknowledge this reality. Uniloc USA Inc. v. Samsung Elecs. Am., No. 2:16-cv-00642-JRG, ECF
No. 216 at 8-9 (E.D. Tex. Apr. 19, 2017) (“Despite the absence of newer cases acknowledging that in today’s digital
world computer stored documents are readily moveable to almost anywhere at the click of a mouse, the Court finds it
odd to ignore this reality in favor of a fictional analysis that has more to do with early Xerox machines than modern
server forms.”). However, under current Fifth Circuit precedent, the physical location of electronic document does
affect the outcome of this factor. See, e.g., Volkswagen II, 545 F.3d at 316.


                                                             7
         Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 8 of 18




or more hours) when traveling to the WDTX as opposed to the NDCA is somewhat significant.

See ECF No. 31 at 4 (citing Declaration of John M. Guaranga, Exs. 7–9). Thus, obtaining the

testimony of the third-party engineers would be more difficult in the WDTX as opposed to the

NDCA. Solas provides two employees identified by Samsung that could potentially have relevant

information and have more convenience traveling to the WDTX than the NDCA. ECF No. 29 at

7. The Court notes that Apple’s reply states that the Samsung employees in the WDTX work on

unrelated matters, but the Court resolves the conflict of factual matter in favor of Solas. See

Weatherford, 2018 WL 4620636, at *2; ECF No. 31 at 4.

       Although the Court’s resolution of factual conflicts in favor of the non-movant here is not

outcome determinative, the Court takes this opportunity to address the issue. The Court recognizes

the Federal Circuit’s concern with the Court’s reliance on Weatherford Tech. Holdings, LLC v.

Tesco Corp. to support drawing all reasonable inferences and resolve all factual conflicts in favor

of the non-moving party when assessing a § 1404(a) motion. In re Apple Inc., 2020 WL 3249953,

at *2 (Fed. Cir. 2020) (citing Weatherford Tech. Holdings, LLC v. Tesco Corp., No. 2:17-CV-

00456-JRG, 2018 WL 4620636, at *2 (E.D. Tex. May 22, 2018)). These factual conflicts and

reasonable inferences almost wholly relate to witnesses and documentary evidence, so the Court

will focus its attention on this matter. While the Federal Circuit points out that this standard sounds

like summary judgment, the Court likens the standard to a motion to dismiss standard. Id.; Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Similar to a motion to dismiss, the plaintiff’s facts are taken as true in order to resolve factual

disputes. See Fernandez-Montez v. Allied Pilots Assoc., 987 F.2d 278, 284 (5th Cir. 1993).

       However, the Court has not engaged in a “blind deference” to the standard as Apple

suggests. Apple Inc.’s Petition for Rehearing En Banc at 6, In re Apple Inc., No. 2020-104 (Fed.



                                                  8
         Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 9 of 18




Cir. Jan. 21, 2020). This Court still requires a plaintiff to demonstrate the potential relevance and

materiality of potential witnesses and evidence rather than provide mere lists. See Fintiv, Inc. v.

Apple, Inc., No. 6:18-cv-00372-ADA, 2019 WL 4743678 at *6 (W.D. Tex. Sep. 13, 2019) (citing

Alacritech Inc. v. CenturyLink, Inc., No. 2:16-cv-693, 2017 WL 4155236, at *5 (E.D. Tex. Sept.

19, 2017)). If this Court were to “blindly defer” to lists of evidence and witnesses, future plaintiffs

would simply provide long lists of potential witnesses and evidence in order to counter a transfer

motion. See Fintiv, Inc., 2019 WL 4743678, at *4.

       This standard for factual disputes also draws another comparison to the motion to dismiss

standard as the plaintiff has yet to conduct discovery that could help resolve factual disputes. The

information imbalance places plaintiffs at a severe disadvantage especially considering that the

location of witnesses and evidence has an impact on at least four of the eight transfer factors. See

In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008). Without this standard, a

defendant need only submit a declaration showing that a majority of relevant material witnesses

and evidence are in the proposed transferee district in order to substantially shift the balance of

factors in its favor. While this declaration can be factual and made in good faith, a plaintiff has no

means to counteract this information beyond publicly available information while the defendant

can rely on both confidential and public information.

       Moreover, as the Federal Circuit noted, a district court enjoys considerable discretion when

assessing the relevance and materiality of potential witnesses and evidence. In re Genentech, Inc.,

566 F.3d 1338, 1343 (Fed. Cir. 2009). “Those principles apply with particular force to a district

court’s evaluation of whether an individual is deserving of consideration in the willing witness or

compulsory process factors.” Order Denying Petition for Writ of Mandamus, In re Apple Inc., No.

2020-104 (Fed. Cir. Dec. 20, 2019). Therefore, in accordance with the reasons stated above, the



                                                  9
          Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 10 of 18




Court uses its discretion to draw all reasonable inferences and resolve all factual conflicts in favor

of the non-moving party when assessing a § 1404(a) motion. See Weatherford, 2018 WL 4620636,

at *2.

         Solas does point to Apple’s presence in Austin and to three Apple employees based in

Austin with potentially relevant information, but the Court does not find this argument

compelling.2 See ECF No. 29 at 6–7. Ultimately, the combination of the location of the third-party

suppliers’ engineers as well as the greater number of potentially relevant witnesses provided by

Apple in NDCA outweighs the Samsung employees and the potential Apple employees with

relevant knowledge in WDTX. See id. (citing Mirzaie Decl., Ex. G). As such, the Court finds that

the location of witnesses weighs in favor of transfer. Therefore, the Court finds that the “relative

ease of access to sources of proof” weighs towards transfer.

                  b. Availability of compulsory process to secure the attendance of witnesses
         The Court considers the availability of compulsory process to secure the attendance of

witnesses, particularly non-party witnesses whose attendance may need to be secured by a court

order. Volkswagen II, 545 F.3d at 316. A court may subpoena a witness to attend trial only “within

100 miles of where the person resides, is employed, or regularly transacts business in person.” Fed.

R. Civ. P. 45(c)(1)(A); Gemalto S.A. v. CPI Card Grp. Inc., No. 15-CA-0910, 2015 WL 10818740,

at *4 (W.D. Tex. Dec. 16, 2015). Similarly, a court may subpoena a witness within the state when

the witness is a party, an officer of the party, or a person who would not incur substantial expense

when commanded to attend trial. Fed. R. Civ. P. 45(c)(1)(B). Moreover, the ability to compel live




2
 The Court notes that while both parties address Apple’s presence in Austin regarding a potential mechanical counting
of witnesses as a part of the analysis of this factor, this Court has rejected this method. Fintiv, 2019 WL 4743678, at
*8. Consequently, the Court addresses Apple’s presence in Austin in a subsequent factor.

                                                          10
          Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 11 of 18




trial testimony is crucial for evaluating a witnesses’ testimony. Aguilar-Ayala v. Ruiz, 973 F.2d

411, 419 (5th Cir. 1992).

         Solas argues that this factor is neutral while Apple argues that this factor is neutral at worst.

ECF No. 23 at 8 (Apple); ECF No. 29 at 8 (Solas). Apple contends that none of the relevant third-

party engineers are ot within the subpoena power of either the NDCA or the WDTX. Solas counters

that two Samsung witnesses actually are located within this Court’s subpoena power. ECF No. 29

at 8. According to Solas, the presence of these witnesses in the WDTX pushes the analysis in its

favor. While Samsung’s witnesses do fall within the WDTX subpoena range, the submission of

the witnesses by Samsung signals a willingness to testify. See id. at 7. As such, a willing witness

nullifies the need for compulsory process. See id. Therefore, as no compulsory process is required

for this case, the Court finds that “availability of compulsory process” factor is neutral to transfer.

                  c. Cost of attendance for willing witnesses

         The convenience of witnesses is the single most important factor in the transfer analysis.

In re Genentech, Inc., 566 F.3d at 1342. The Court considers all potential material and relevant

witnesses. Fintiv, 2019 WL 4743678, at *6. However, the Court assumes that no more than a few

party witnesses—and even fewer third-party witnesses, if any—will testify at trial, so long lists of

potential party and third-party witnesses do not affect the Court’s analysis for this factor. Id. at

*13. The convenience of party witnesses is given relatively little weight compared to non-party

witnesses.3 See ADS Sec. L.P. v. Advanced Detection Sec. Servs., Inc., No. A-09-CA-773-LY,


3
  The Court notes Apple’s concern regarding the language in Fintiv. See ECF No. 23 at 8 no. 5 (citing Fintiv, 2019
WL 4743678, at *4). The Court stands by giving little weight to the convenience of party witnesses in relation to non-
party witnesses, but the Court would like to clarify that the convenience of party witnesses is given some weight.
However, the weight only becomes consequential in the absence of a significant number of non-party witnesses. For
example, the Court would give more weight to a non-party witness when comparing a non-party witness to a party
witness. The Federal Circuit previously reviewed a motion to transfer and took no issue with a district court giving
the convenience of party witnesses little weight in relation to non-party witnesses. See In re Altera Corp., 494 App’x.
52, 53–54 (Fed. Cir. 2012).

                                                          11
        Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 12 of 18




2010 WL 1170976, at *4 (W.D. Tex. Mar. 23, 2010), report and recommendation adopted in A-

09-CA-773-LY (ECF No. 20) (Apr. 14, 2010). “When the distance between an existing venue for

trial of a matter and a proposed venue under § 1404(a) is more than 100 miles, the factor of

inconvenience to witnesses increases in direct relationship to the additional distance to be

travelled.” In re Genentech, Inc., 566 F.3d at 1343.

        Apple argues that its likely witnesses located in the NDCA face little inconvenience to

appear in the same district. ECF No. 23 at 8–9. As they reside closely to the courthouses in the

NDCA, Apple’s witnesses would face more difficulties appearing in the WDTX. Id. For example,

the travel would require flights to the WDTX, days as opposed to hours spent away from home

and work, and additional meal and lodging expenses. Id. In addition, Apple points to the relative

ease of travel between major cities in Asia and the NDCA, but a lack of flights to the WDTX. Id

(citing Exs. 7–9). Similarly, Apple asserts that any potential Solas witnesses would face similar

problems as non-stop flights are available from Dublin to the NDCA but travel to the WDTX

would require costlier flights with extended travel times and connections. Id. (citing Exs. 5–6).

        Solas contends that the non-party witnesses located in Asia face “no meaningful difference

in relative convenience” in traveling to either the NDCA or the WDTX. ECF No. 29 at 5. In

addition, Solas points out that the two Samsung employees living near the WDTX would be

inconvenienced by a transfer to the NDCA. Id. Moreover, Solas notes that LG and Samsung are

already litigating in the WDTX, so a transfer to the NDCA would increase the cost by requiring

travel to two districts. Id. at 7. Solas argues that the convenience of these non-party witnesses

should be “appl[ied] with more force in this case” as Apple purchases the OLED displays from

third-party suppliers who are also litigating in this district. Id.




                                                   12
        Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 13 of 18




       The Court considers the cost of attendance for party and non-party witnesses but gives the

cost of attendance of non-party witnesses considerably more weight. See ADS Sec. L.P., 2010 WL

1170976, at *4. As mentioned above, the Court finds that the increased travel time to the WDTX

for the third-party engineers from Asia is significant. See ECF No. 31 at 4 (citing Declaration of

John M. Guaranga, Exs. 7–9). Even though Samsung and LG are currently litigating in the WDTX,

a transfer to the NDCA would alleviate the cost of time and money as opposed to travelling to the

WDTX. See id. While Samsung does have employees located near the WDTX, the burden on the

third-party engineers located in Asia outweighs the burden on the Samsung employees. See id. at

7. The inconvenience to non-party witnesses is enough to weigh in favor of transfer; moreover,

the inconvenience to party witnesses for similar reasons would supplement this finding regardless

of its less weight. See ADS Sec. L.P., 2010 WL 1170976, at *4. Therefore, the Court finds that the

“cost of attendance” factor weighs in favor of transfer.

               d. All other practical problems that make trial of a case easy, expeditious and
                  inexpensive

       When examining practical problems, this Court considers problems such as those rationally

based on judicial economy which will weigh heavily in favor of or against transfer. In re

Volkswagen of Am., Inc., 566 F.3d 1349, 1351 (Fed. Cir. 2009) (Volkswagen III). Apple argues

that Solas’s related action with Samsung in a second district regarding two of the three patents

litigated in this case results in this factor being neutral. ECF No. 23 at 10–11. Solas argues that

this Court is hearing four other cases regarding one or more patents asserted in this case. ECF No.

29 at 8. In addition, Solas points out that three of the four cases are on a common schedule with a

Markman hearing set on a date particularly convenient to Apple due to conflicts. ECF No. 29 at 9.

Solas argues that a transfer of venue would require an additional district court to construe the

patents and require Solas, Samsung, and potentially other suppliers to appear in the additional


                                                13
        Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 14 of 18




district. Id. Apple asserts that Solas should have been concerned with coordination of location and

times when filing suit if it wanted to avoid litigation in a potential third district. ECF No. 31 at 5.

With two districts already hearing claims regarding these patents and this district hearing four

claims regarding these patents (three of which are on a common schedule), an additional venue

would increase the expense and difficulty for parties involved and result in the increased

expenditure of judicial resources. See Volkswagen III, F.3d at 1351. Therefore, the Court finds that

the “all other practical problems” factor weighs heavily against transfer.

               e. Administrative difficulties flowing from court congestion

       The relevant inquiry under this factor is actually “[t]he speed with which a case can come

to trial and be resolved[.]” In re Genentech, Inc., 566 F.3d 1338, 1347 (Fed. Cir. 2009). Solas

argues that this factor is neutral while Apple argues that this factor is neutral at worst. ECF No. 23

at 11 (Apple), ECF No. 29 at 10 (Solas). Apple points out that the NDCA has a shorter time to trial

for patent cases, but this Court is now scheduling patent cases for trial faster than in the past. The

Court notes that most recent patent cases in the last few years were likely in the Austin Division.

Since the Austin Division has one of the highest caseloads per judge in the country, the overall

WDTX time-to-trial is not representative of the time-to-trial in the Waco Division which has a

patent-specific Order Governing Proceedings (“OGP”). In the Court’s OGP, trial is scheduled to

begin forty-four to forty-seven weeks after the Markman hearing. In this case, the Markman

hearing is set for August 14, 2020, and the trial is scheduled for April 21, 2021. In addition, the

time from filing to trial currently will be 15 months. As such, the Court is well within its OGP

while a transfer could substantially impact the expediency of the trial. Moreover, the time from

filing to trial is now approximately 42.5 percent faster than previous WDTX cases. See Uniloc




                                                  14
         Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 15 of 18




2017 LLC v. Apple Inc., 6:19-cv-00532-ADA, ECF No. 72 at 14, 31. Therefore, the Court finds

that “the administrative difficulties flowing from court congestion” factor weighs against transfer.

                 f. Local interest in having localized interests decided at home

        Apple argues that the NDCA has a stronger local interest than the WDTX because Apple’s

work on the OLED displays, headquarters, and relevant employees as potential witnesses are in

the NDCA. ECF No. 23 at 11. Apple also points out that Solas, an Ireland-based company, has no

connection to the WDTX. Id. Apple also points to a similar decision where this Court favored

transfer to the district with interests more closely connected with the issues to be tried. Id. (citing

Datascape, Ltd. v. Dell Techs., Inc., No. 6:19-cv-00129-ADA, 2019 WL 4254069, at *3 (W.D.

Tex. June 7, 2019).

        Solas responds that the WDTX has a similar and indistinguishable local interest to the

NDCA because Apple’s second largest campus with almost 7,000 employees is in Austin and

Apple received significant state and local tax benefits to build its second campus in Austin. ECF

No. 29 at 11. (citing Fintiv, 2019 WL 4743678, at *7). Solas also contends that Samsung and LG

Display’s litigation in WDTX also represents a local interest. Id.

        While this Court did grant a transfer of venue in Datascape, the Court only granted an

intra-district transfer to the Austin Division as opposed to an inter-district transfer.4 See Datascape,

2019 WL 4254069, at *3. In doing so, this Court maintained that both California and Texas have

local interests in the case but transferred the case to the Austin Division as the outcome of the suit

would have “likely affect[ed] local Austin interests more acutely than local Waco interests.” See

id. The defendant had a clear difference in presence between Waco and Austin since the

defendant’s headquarters was located in Austin. However, Apple’s presence is not so disparate. In


4
 Apple did not request in this case that this Court make an inter-district transfer as Dell had in Datascape or Apple
did in Fintiv or STC. UNM. Fintiv, 2019 WL 4743678, at *1; STC. UNM, No. 1:20-cv-00351-ADA, ECF No. 59 at 1.

                                                         15
         Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 16 of 18




this case, Apple has substantial presences in both the NDCA and the WDTX, so both districts have

a significant interest in this case. As such, Apple’s presence and its potential witnesses in both

districts indicate that the WDTX has a similar localized interest to the NDCA with respect to

Apple. Moreover, as discussed in previous orders from this Court, Apple’s presence has

significantly increased in this District. See Uniloc 2017 LLC, 6:19-cv-00532, ECF No. 72 at 11

(“Apple has significantly increased its presence in WDTX in the past few years. For example,

7,000 Apple employees work in Austin as of November 2019 which represents an increase from

6,200 employees as of December 2018 and more than a fifty percent increase in the previous five

years.”). Finally, WDTX has a significant localized interest because of the state and local tax

benefits received by and pledged to Apple to build a second campus in Austin.5 Therefore, the

Court concludes that Apple’s contribution to this factor is neutral.

        The Court also concludes that Solas’s contribution to this factor is neutral due to its location

outside of the United States. See ECF No. 23 at 3. While Solas argues that both Samsung and LG

Display litigating in the WDTX represents a localized interest, the Court has already analyzed this

issue under the practical problems factor. See ECF No. 29 at 10. As such, the discussion of

litigation within the WDTX representing a localized interest is improper. In addition, even if the

litigation represents a localized interest, both LG Display and Samsung have far greater presences

in NDCA which balances with the smaller presence and litigation in the WDTX.6




5
  Jay Wallis, Christy Millweard, Apple getting big tax rebate from Williamson County with Austin Expansion,
KVUE.com       (Dec.    18,    2019),    https://www.kvue.com/article/news/local/apple-could-get-big-tax-break-
fromwilliamson-county-with-austin-expansion/269-623955430 (last visited June 18, 2020).
6
 See Worldwide Global Network, LG Display,
www.lgdisplay.com/eng/company/locationGlobal?placeLocCode=OVE02; Samsung Strategy and Innovation
Center, Samsung, https://www.samsung.com/us/ssic/location/san-jose-ca/.

                                                      16
        Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 17 of 18




       Therefore, given that Apple’s presence and Solas’s absence in both districts is neutral in

terms of transfer, the Court finds that the “local interest in having localized interests decided at

home” factor is neutral towards transfer.

               g. Familiarity of the forum with the law that will govern the case

       Both parties agree that this factor is neutral. ECF No. 23 at 12 (Apple), ECF No. 45 at 10

(Solas). The Court also agrees.

               h. Avoidance of unnecessary problems of conflict of laws or in the application
                  of foreign law

       Both parties agree that this factor is neutral. ECF No. 23 at 12 (Apple), ECF No. 45 at 10

(Solas). The Court also agrees.

               i. Conclusion

       Having found that the ease of access to relevant sources of proof and cost of attendance

factors weigh in favor of transfer, the all other practical problems factor weighs heavily against

transfer, the court congestion factor weighs against transfer, and the other factors being neutral,

the Court finds that Apple has not demonstrated that the NDCA is “clearly more convenient.” See

Volkswagen II, 545 F.3d at 314 n.10, 315. While the Court is aware that the cost of attendance

factor is the most important factor, the Court also recognizes that no factor is dispositive. See

Action, 358 F.3d at 340. As such, while the cost of attendance factor weighs in favor of transfer,

this factor combined with only one other favorable factor and in opposition to two unfavorable

factors does not merit a finding of “clearly more convenient.” See Volkswagen II, 545 F.3d at 314

n.10, 315. Therefore, the Court finds that Apple has not demonstrated that the NDCA is clearly

more convenient than the WDTX.




                                                17
       Case 6:19-cv-00537-ADA Document 46 Filed 06/23/20 Page 18 of 18




      IV.    Conclusion

      It is therefore ORDERED that Apple’s motion for transfer venue to the Northern District

of California is DENIED.

      SIGNED and ENTERED this 23rd day of June, 2020.




                                   ALAN D ALBRIGHT
                                   UNITED STATES DISTRICT JUDGE




                                            18
